Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Approval for the Examiner's amendment was given in a telephone interview with Mr. Benjamin C. Stasa on 12/2/21.

 (Currently Amended)  An apparatus for generating haptic feedback to a steering wheel attached to a steering shaft; comprising
an angle measuring device disposed on the steering shaft and operative to detect a rotation of the steering wheel 
an electric motor having a rotor and connected coaxially to the steering shaft to apply a torque thereto;
a control circuit operative to supply current to the electric motor such that a magnitude of the torque depends upon a magnitude of the rotation and upon a vehicle model; and 
a torsionally elastic coupling interposed between the rotor and the steering shaft 


8.  (Currently Amended) An apparatus for generating haptic feedback to a steering wheel attached to a steering shaft; comprising
an angle measuring device disposed on the steering shaft and operative to detect a magnitude of rotation of the steering wheel 
having a rotor connected coaxially to the steering shaft to apply a torque thereto, wherein a magnitude of the torque is dependent at least upon the magnitude of rotation; and 
a torsionally elastic coupling interposed between the rotor and the steering shaft  


 (Currently Amended)  An apparatus for generating haptic feedback to a steering
wheel attached to a steering shaft; comprising:
an angle measuring device operative to detect a rotation of the steering wheel 
an electric motor having a rotor and connected coaxially to the steering shaft to apply a torque thereto in response to the rotation; and 
a torsionally elastic coupling interposed between the rotor and steering shaft  

Claims 2-7, 9-13 and 15-20 are depended on allowable claims 1, 8 and 14 respectively and therefore also in condition for allowance.


REASONS OF ALLOWANCE:
No statement setting forth the reasons for allowance is deemed necessary because the reasons for allowance are made evident by the record as a whole. See 37 CFR 1.104(e) and MPEP 1302.14.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	lnformation regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611